

116 HR 5124 IH: Southern New England Regional Commission Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5124IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Cicilline (for himself, Mr. Kennedy, Ms. DeLauro, Mr. Lynch, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, to establish a Southern New England Regional Commission, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Southern New England Regional Commission Act. 2.Establishment of Southern New England Regional Commission (a)EstablishmentSection 15301(a) of title 40, United States Code, is amended by adding at the end the following:
				
 (4)The Southern New England Regional Commission.. (b)Purposes for economic and infrastructure development grantsSection 15501(a) of such title is amended to read as follows:
				
 (a)In generalA Commission may make grants to States and local governments, Indian tribes, and public and nonprofit organizations for projects, approved in accordance with section 15503—
 (1)to develop the transportation infrastructure of its region; (2)to develop the basic public infrastructure of its region;
 (3)to develop the telecommunications infrastructure of its region; (4)to assist its region in obtaining job skills training, skills development and employment-related education, entrepreneurship, technology, and business development;
 (5)to provide assistance to severely economically distressed and underdeveloped areas of its region that lack financial resources for improving basic health care and other public services;
 (6)to promote resource conservation, tourism, recreation, and preservation of open space in a manner consistent with economic development goals;
 (7)to promote the development of renewable and alternative energy sources; (8)to support the maritime economy, including boat and ship building and repair industries;
 (9)to assist in developing defense manufacturing industries; (10)to promote the adoption of composite and other innovative materials in public transportation;
 (11)to grow the capacity for successful community economic development in its region; and (12)to otherwise achieve the purposes of this subtitle..
			(c)Designation of region
 (1)In generalSubchapter II of chapter 157 of such title is amended by adding at the end the following:  15734.Southern New England Regional CommissionThe region of the Southern New England Regional Commission shall include the following counties:
 (1)Rhode IslandThe counties of Providence, Washington, Newport, and Bristol in the State of Rhode Island. (2)ConnecticutThe counties of Hartford, New Haven, and New London in the State of Connecticut.
 (3)MassachusettsThe counties of Hampden and Bristol in the State of Massachusetts.. (2)Technical and conforming amendmentThe analysis for Subchapter II of chapter 157 of such title is amended by adding at the end the following:
					
						
							15734. Southern New England Regional Commission..
 (d)Authorization of appropriationsThe authorization of appropriations in section 15751 of title 40, United States Code, shall apply with respect to the Southern New England Regional Commission beginning with fiscal year 2020.
			